PER CURIAM.
This cause is before us on appeal, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), of a judgment and sentence withholding adjudication for grand theft and sentencing appellant to three years of probation and payment of restitution. After reviewing the entire record, we find no error in the *54proceedings below; however we remand for the ministerial act of correcting the judgment to reflect that appellant has been found guilty by the verdict of a jury as opposed to entering a plea of guilty to grand theft.
BOOTH, C.J., and MILLS and THOMPSON, JJ., concur.